     Case 1:19-cr-00107-LG-RHW Document 111 Filed 04/29/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA

v.                                                   NO. 1:19CR 107-LG-RHW

NESTOR MARCELLO
CAMPOS-RAMENTHOL



                 ORDER DENYING DEFENDANTS’ MOTION
                TO REVOKE OR AMEND DETENTION ORDER

      BEFORE THE COURT is the Motion of the Defendant, Nestor Marcello

Campos-Ramenthol, to Revoke or Amend Detention Order which the Court

construes as a Motion for Review and Appeal pursuant to 18 U.S.C. § 3145(b), of the

detention order entered by the Magistrate Judge on September 16, 2019 and

reconsidered by order entered by the Magistrate Judge on April 14, 2020,

      The Court has conducted a de novo review of the magistrate judge’s findings

and conclusions. In addition the Court has conducted a de novo and independent

determination regarding pretrial detention based upon the statutory factors under

18 U.S.C. § 3142(g), the defendants Motion, pleadings and attached materials

contained in the record, as well as the report and findings of the Pretrial Services

Officer. See U.S. v. Fortna 769 F.2d 243 (5th Cir. 1985).

      The Court finds as follows;

1) The defendant is a risk or flight and no condition or combination of conditions



                                         1
     Case 1:19-cr-00107-LG-RHW Document 111 Filed 04/29/20 Page 2 of 3




will reasonably assure the presence of the defendant.

2) By clear and convincing evidence, the defendant is a danger to the community

and no condition or combination of conditions will reasonably assure the safety of

the community.

3) The defendant has been charged in a 16-count indictment, with serious

controlled substance offenses for which the maximum penalty upon conviction is

more than ten years. Therefore probable cause is ipso facto established, and there

is a rebuttable presumption that defendant should be detained pending trial. The

defendant has also on three prior occasions been convicted of felony controlled

substance offences in state and federal court. Therefore, based upon the de novo

consideration of all of the available materials, the defendant has failed to rebut the

presumption that he is a risk of flight and a danger to the community and that no

condition or combination of conditions will reasonably assure the defendant’s

appearance or the safety of the community.

4) The Court adopts and incorporates the magistrate judge’s findings and

conclusions contained in his written orders referenced above.

5) The Court has considered all arguments of counsel for the defendant and finds

them unpersuasive and insufficient to warrant conditions of pretrial release.

      IT IS THEREFORE ORDERED AND ADJUDGED that the Motion of the

Defendant, Nestor Marcello Campos-Ramenthol, to Revoke or Amend Detention

Order [108] which the Court construes as a Motion for Review and Appeal pursuant

to 18 U.S.C. § 3145(b), should be, as is hereby DENIED.


                                         2
Case 1:19-cr-00107-LG-RHW Document 111 Filed 04/29/20 Page 3 of 3




SO ORDERED AND ADJUDGED this the 29th day of April, 2020.

                                      s/   Louis Guirola, Jr.
                                      LOUIS GUIROLA, JR.
                                      UNITED STATES DISTRICT JUDGE




                                3
